Exhibit 10.1




WGL HOLDINGS, INC.


AND


WASHINGTON GAS LIGHT COMPANY


DEFERRED COMPENSATION PLAN FOR OUTSIDE DIRECTORS
Amended and Restated Effective January 1, 2005
As further amended on September 24, 2008
As further amended on November 15, 2012
As further amended on November 16, 2016
As further amended on September 19, 2017


(1)
DEFINITIONS



(a)
“Alternate Payee” has the meaning described in Section 10 of this Plan.



(b)
“Cash Deferral Account Balance” means deferred amounts payable in cash, as
described in Paragraph 7(A) of this Plan.



(c)
“Code” means the Internal Revenue Code of 1986, as amended.



(d)
“Company” means WGL Holdings, Inc. and/or Washington Gas Light Company.



(e)
“Deferral Account Balance” refers to the Cash Deferral Account Balance and the
Stock Deferral Account Balance, collectively, as described in Section 7 of this
Plan.



(f)
“Deferral Application” has the meaning described in Section 4 of this Plan.



(g)
“Deferral Period” means the period of time over which Participants elect to
defer their compensation pursuant to this Pan. A Deferral Period begins on
January 1 of the year following the year during which the deferred compensation
is earned.



(h)
“Directors’ Stock Plan” means the WGL Holdings, Inc. Directors’ Stock
Compensation Plan, any successor plan thereto, and other plan adopted by
Washington Gas Light Company and/or WGL Holdings, Inc. that awards shares of WGL
Holdings, Inc. common stock to Outside Directors.



(i)
“Disabled” means the Participant



DB1/62051643.2

--------------------------------------------------------------------------------

- 2 -










(i)    is unable to engage in any substantially gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, or


(ii)    is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Participant's employer.


(j)     "Grandfathered Account" has the meaning as described in Section     
8 of this Plan.


(k)    “Outside Director” means a member of the Board of Directors of the
    Company who is not an employee of the Company.


(l)
“Participant” means an Outside Director who elects to defer compensation in
accordance with the terms of the Plan.



(m)
“Plan” means the Company’s Deferred Compensation Plan for Outside Directors, as
amended and restated effective January 1, 2005, and as further amended from time
to time thereafter.



(n)
“Plan Year” means any calendar year in which the Plan is in effect. The first
Plan Year is the calendar year 2005.



(o)
“Secretary” means the Secretary of the Treasury of the United States, or the
Secretary’s designee.



(p)
“Stock Deferral Account Balance” means deferred amounts payable in common stock
of WGL Holdings, Inc. as described in Paragraph 7(B) of this Plan.



(q)
"Unforseeable Emergency" means a severe financial hardship to the Participant
resulting from a sudden and unexpected illness or accident of the Participant,
the Participant's spouse, or a dependent (as defined in Section 152(a) of the
Code) of the Participant, loss of the Participant's property due to casualty, or
other similar extraordinary and unforseeable circumstances arising as a result
of events beyond the control of the Participant. Reference is made to



DB1/62051643.2

--------------------------------------------------------------------------------

- 3 -








Section 12 of this Plan with respect to amounts that may be distributed in the
event of an Unforseeable Emergency.


(2)    OBJECTIVE AND EFFECTIVE DATE OF THE PLAN


Objective of the Plan: The objective of the Plan is to provide Outside Directors
the opportunity to defer receipt of compensation for their service on the
Company’s Board of Directors.


Effective Date: The Plan was originally established on December 19, 1985 and was
amended and restated from time to time thereafter. The Plan was amended and
restated effective January 1, 2005 to comply with the provisions of Code section
409A. The terms of the Plan as amended and restated effective January 1, 2005
shall not apply to any Deferral Account Balance that was credited to a
Participant as of December 31, 2004 and therefore eligible to be grandfathered
under Section 409A of the Code. All Deferral Account Balances credited as of
December 31, 2004 shall continue to be governed by and subject


DB1/62051643.2

--------------------------------------------------------------------------------

- 4 -








to the terms of the Plan in effect as of December 31, 2004. Deferral Account
Balances credited on or after January 1, 2005 shall be governed by and subject
to the terms of the Plan as amended and restated effective January 1, 2005.


(3)    ELIGIBILITY


Outside Directors of the Company are eligible to participate in the Plan
immediately upon their election to the Board of Directors of either WGL
Holdings, Inc. or Washington Gas Light Company.


(4)    ELECTION TO PARTICIPATE AND TO DEFER COMPENSATION


(A)     To participate in the Plan for any Plan Year, the Outside Director shall
execute a Deferral Application with the Company on a form to be supplied by the
Company. Participants will elect to defer annually. Except as otherwise provided
in Section 4(B) of this Plan with respect to the first year of eligibility of an
Outside Director to participate in the Plan, the Deferral Application shall be
executed on or before December 31 of the year preceding the Plan Year in which
compensation is to be deferred (i.e., to defer compensation to be earned in Plan
Year 2007, the Deferral Application must be executed by December 31,2006 ). The
Plan Administrator may execute the Deferral Application on behalf of the
Company. An approved Deferral Application cannot be modified or revoked, except
as may be provided by regulations issued by the Secretary with respect to Code
section 409A.


(B) In the case of the first year in which an Outside Director becomes eligible
to participate in the Plan (provided the Participant is not then a participant
in any plan required to be aggregated with this Plan for purposes of Code
section 409A), and consistent with Code section 409A and applicable regulations,
the Participant may make an initial Deferral Application within 30 days after
first becoming eligible to participate in the Plan. Such Deferral Application
shall only apply to compensation not yet earned.


(5)    COMPENSATION SUBJECT TO DEFERRAL


(A)    Participants may defer payment of all or a portion of their annual board
and committee cash retainer, monthly meeting fees, committee meeting fees, fees
for attendance at annual and special stockholder meetings and fees paid by the
Company for attending director education programs. Deferrals shall be in set
percentage increments of 10% (10%, 20%, 30%, etc.).




DB1/62051643.2

--------------------------------------------------------------------------------

- 5 -








(B)    Participants may defer receipt of all or a portion of their award of WGL
Holdings, Inc. common stock granted under the Directors’ Stock Plan. Deferrals
shall be set in percentage increments of 10% (10%, 20%, 30% etc.), and deferrals
shall be rounded down to the nearest whole share of stock.


(6)     LENGTH OF DEFERRAL PERIOD; DISTRIBUTIONS; ACCELERATION
    OF BENEFITS


(A) Compensation deferred under this Plan may not be distributed earlier than:


(i)
separation from service as an Outside Director in accordance with regulations
prescribed by the Secretary;



(ii)
the date the Participant becomes Disabled, as defined in this Plan;



(iii)    the date of the Participant's death;


(iv)
a time specified by the Participant (or pursuant to a fixed schedule) specified
by the Participant in accordance with Paragraph 6(B) of this Plan at the date of
the deferral of such compensation; or



(v)
the occurrence of an Unforeseeable Emergency, as defined in this Plan.



(B) Participants may elect to defer distribution of their compensation for a
minimum period of one year following the end of the year in which compensation
is deferred or until the Participant's retirement from the Board of Directors of
the Company, as "retirement" is defined in Section 10(B) of this Plan, or death,
whichever occurs first. Payments shall be made by February 1 of the year
following the end of the Deferral Period. For example, if payment of
compensation earned in the year ending December 31, 2007 is deferred for one
year, the deferred compensation will be payable on or before February 1,
2009.    


(C) Acceleration of benefits under this Plan may only be permitted in accordance
with regulations issued by the Secretary.










DB1/62051643.2

--------------------------------------------------------------------------------

- 6 -








(7)    DEFERRAL ACCOUNTS; DEFERRAL ACCOUNT BALANCE    


(A)    Amounts deferred under Paragraph 5(A) above, including accumulated
interest, will be credited to a Cash Deferral Account for each Participant. The
total amount credited for a Participant at any particular time is designated the
Cash Deferral Account Balance. Cash Deferral Account Balances as of December 31,
2004 are subject to provisions of this Plan relating to Grandfathered Accounts.
(B)    Amounts deferred under Paragraph 5(B) above, including any dividend
equivalents earned thereon in accordance with Paragraph 9(B), will be credited
to a Stock Deferral Account for each Participant. The total amount credited for
a Participant at any particular time is designated the Stock Deferral Account
Balance.


(8)    GRANDFATHERED ACCOUNT


"Grandfathered Account" means that portion of a Participant's Deferral Account
Balance that was credited to such account as of December 31, 2004, and such
additional earnings that are credited to such account under the terms of the
Plan in effect as of December 31, 2004, and therefore eligible to be
grandfathered under Code section 409A. The Grandfathered Account shall be
calculated in accordance with Code Section 409A. The Company shall maintain a
separate record of Grandfathered Accounts. All Grandfathered Accounts shall be
subject to, and governed by, the terms of the Plan as in effect on December 31,
2004.


(9)    INTEREST AND DIVIDENDS ON DEFERRED AMOUNTS


(A)     A Participant’s Cash Deferral Account Balance shall earn interest
compounded quarterly. The Cash Deferral Account Balance shall earn interest on
all unpaid amounts from the date the compensation is deferred through the
payment date. The quarterly interest rate shall be the weekly average yield to
maturity for ten year U.S. Government fixed interest rate securities (adjusted
to a constant maturity of ten years) as published by the Federal Reserve Board
in its Statistical release H.15 published on or prior to December 31 of the
immediately preceding year. Notwithstanding this calculation, the rate credited
to any deferral account shall not be less than 8% per year.
Effective January 1, 2013, the Plan will apply an interest rate equal to the
weighted average interest rate of all of the Company’s outstanding debt.
Directors will continue to earn 8% compounded interest on deferred compensation
balances that were accrued prior to January 1, 2013 and


DB1/62051643.2

--------------------------------------------------------------------------------

- 7 -








any compensation deferred after January 1, 2013 will accrue compounded interest
at a new rate as determined on Jan. 1st each year.
(B)     A Participant’s Stock Deferral Account Balance shall be credited with
amounts equivalent to the dividends that would have been paid on the shares of
stock in the Participant’s Stock Deferral Account on the record date for such
dividend. Such amounts shall be deemed to be invested in additional shares of
WGL Holdings, Inc. common stock on the payment date of such dividend at a price
consistent with the price used for the Company’s dividend reinvestment program,
or such other method as the Administrator or its delegee shall determine from
time to time.
If, as a result of an event described in Section 20, the common stock of WGL
Holdings, Inc. is converted to cash, then each Participant’s Stock Deferral
Account Balance shall be converted to a dollar amount at the same time and at
the same conversion rate. This amount shall be credited with interest at the
same rate and in the same manner as amounts deferred under Cash Deferral
Accounts. The rate of interest will be the same rate paid for Cash Deferral
Accounts for the year in which the original stock deferral was made. For the
avoidance of doubt, interest will be paid at such rate only from the date of an
event described in Section 20 going forward and not for any previous periods.


(10)
TIME AND METHOD OF PAYMENT;TIME OF ELECTION OF METHOD OF PAYMENT; PAYMENT ON
DEATH OF A PARTICPANT



(A)    Participants may elect to receive payment of Cash Deferral Amounts in a
lump sum or in up to ten annual installments. Stock Deferral Amounts shall be
paid in a lump sum. Participants must elect the time and method of distribution
at the same time they submit a Deferral Application. Payments shall be made on
the 30th day following the event which triggers payout.
        
(B)    At the time a Participant retires from the Company’s Board of Directors
or his benefit is otherwise distributable under Paragraph 6(A)(i)-(iv), the
Participant’s Deferral Account Balance shall be paid to the Participant or an
Alternate Payee in the form elected by the Participant in accordance with
Paragraph 10(A), above. For purposes of this Plan, retirement from the Company’s
Board of Directors occurs at the time the Participant ceases for any reason
other than death to be an Outside Director of the Company and that constitutes a
separation from service within the meaning of Code section 409A and the
regulations issued thereunder.
    


DB1/62051643.2

--------------------------------------------------------------------------------

- 8 -








(C)    If a Participant dies prior to retirement from the Company’s Board of
Directors (as defined in Paragraph (9 (B) of this Plan) or if the Participant
dies prior to full payment of the Participant’s Deferral Account Balance, then
any remaining Account Balance shall be paid to the Participant’s Designated
Beneficiary in a lump sum, unless the Participant elected to have the Designated
Beneficiary receive payments in installments. If there is no surviving
Designated Beneficiary, any remaining Deferral Account Balance shall be paid to
the Participant’s estate or in accordance with other applicable legal
requirements.


(11)    DESIGNATED BENEFICIARY AND ALTERNATE PAYEE


Participants under this Plan may provide a Designated Beneficiary to receive
benefits payable under the Plan upon the death of the Participant.


As a matter of convenience to the Participants, the Company will permit
Participants to provide for an Alternate Payee to receive payments on retirement
of the Participant. Provision for an Alternate Payee shall not confer any rights
on the Alternate Payee against the Company under this Plan and shall be
effective only upon written acknowledgement of the Alternate Payee that the
Alternate Payee has no right against the Company under this Plan. Upon death of
either the Participant or the Alternate Payee, the provision for the Alternate
Payee automatically expires.


The Designated Beneficiary or Alternate Payee shall be specified on forms
provided by the Company. Participants may revoke or change a Designated
Beneficiary and an Alternate Payee at any time prior to the initiation of any
payments of the Deferral Account Balance.


(12)    UNFORSEEABLE EMERGENCY


(A)     A Participant, a Designated Beneficiary or an Alternate Payee may
request an early withdrawal or accelerated payments not yet due for distribution
under the Plan in the event of an Unforseeable Emergency, as defined in this
Plan. The amount of any such distribution shall be limited in accordance with
Paragraph 11(B), below.. The Plan Administrator has the sole discretion to
determine whether such an early withdrawal or accelerated payment shall be
permitted.
    
(B)    As determined under regulations of the Secretary, the amounts that may be
distributed in the event of an Unforseeable Emergency may not exceed the amounts
necessary to satisfy such emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or


DB1/62051643.2

--------------------------------------------------------------------------------

- 9 -








compensation by insurance or otherwise or by liquidation of the Participant's
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship).


(13) PAYMENT RIGHTS UNSECURED


The terms of this Plan shall not mean, under any circumstance, that any person
or entity shall have any right, title or interest in or to any specific asset of
the Company. To the extent that any person acquires a right to receive payments
under the Plan, that right shall be no greater than the right of any unsecured
creditor of the Company.


(14)    NON-ASSIGNMENT


Rights to receive payment under the Plan may not be assigned, alienated or
pledged.


(15)    PLAN ADMINISTRATOR


The Chairman of the Board of Directors may from time to time designate an
Administrator to implement provisions of the Plan.


(16)    AMENDMENT AND TERMINATION


The Company’s Board of Directors may amend or terminate this Plan at any time.
In the event of termination of the Plan, amounts deferred but not yet paid shall
be paid to Participants in a manner to be determined by the Board of Directors.
In the event of a termination of the Plan, benefits will be paid out in
accordance with Section 10 of the Plan.


(17)    APPLICABLE LAW; SEVERABILITY


This Plan shall be construed, administered and governed in all respects in
accordance with applicable provisions of the Code and the laws of the District
of Columbia and the Commonwealth of Virginia. If any provision is susceptible of
more than one interpretation, it shall be interpreted in a manner consistent
with the Plan meeting requirements relating to nonqualified deferred
compensation plans under the Code. If any provision of this instrument shall be
held by a court of competent jurisdiction to be invalid or unenforceable, the
remaining provisions of the Plan shall continue to be fully effective.




DB1/62051643.2

--------------------------------------------------------------------------------

- 10 -










(18)    TIME OF PAYMENTS


If at the time of an Outside Director’s retirement (as defined in Paragraph
10(B)), he or she is or becomes an employee of the Company, then for purposes
determining the timing of distributions pursuant to Paragraph 6(A)(i), such
retirement shall trigger payment to the individual under the Plan
notwithstanding that the individual is or becomes an employee at such time;
provided, however, if immediately prior to such termination he or she is a
“Specified Employee”, no distribution may be made before the date that is six
months after the date of such cessation from service (or, if earlier than the
end of such six-month period, the date of death of the Outside Director). The
accumulated postponed amount shall be paid to the Outside Director on the 10th
day after the end of the six month period (or within 10 days after the death of
the Outside Director, if earlier). “Specified Employee” means any employee who,
at any time during the 12-month period ending on the identification date, is a
“specified employee” under Code Section 409A. The determination of Specified
Employees, including the number and identity of persons considered Specified
Employees and the identification date, shall be made by the Human Resources
Committee of the Board of Directors of the Company or its delegate in accordance
with the provisions of Code Sections 416(i) and 409A and the regulations issued
thereunder. In accordance with section 1.409A-3(d) of the Treasury Regulations,
a distribution under this Plan will be treated as made on the designated payment
date if the payment is made (i) at such date or a later date within the same
calendar year, or if later, by the 15th day of the third month following the
designated date (provided the Participant, or in the event of the death of the
Participant, his or her beneficiary, may not, directly or indirectly, designate
the year of payment), or (ii) at a date no earlier that 30 days before the
designated payment date, provided the Participant (or, in the event of the death
of the Participant, his or her Beneficiary) may not directly or indirectly
designate the taxable year of the payment.


(19)    CODE SECTION 409A


It is the intent of the Company that, the Plan be interpreted in a manner that
satisfies the requirements of Code Section 409A. If any provision of the Plan
would otherwise frustrate or conflict with such intent, that provision shall be
interpreted and deemed amended so as to avoid such conflict. In accordance with
Section 1.409A-3(d) of the Treasury Regulations issued by the Secretary, a
distribution under this Plan will be treated as made on the designated payment
date if the payment is made (i) at such date or a later date within the same
calendar year, or if later, by the 15th day of the third month following the
date designated in the Plan (provided the Outside Director may not, directly or
indirectly, designate the year of payment), or (ii) at a date no earlier that 30
days before the designated payment date and the Outside Director (or, in the
event of


DB1/62051643.2

--------------------------------------------------------------------------------

- 11 -








the death of the Outside Director, his or her Designated Beneficiary) may not
directly or indirectly designate the taxable year of the payment.




(20)    In the event that the Administrator shall determine that any
recapitalization, forward or reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase or exchange of shares of WGL
Holdings, Inc. common stock or other securities, stock dividend, or other
special, large and nonrecurring dividend or distribution (whether in the form of
cash, securities, or other property), liquidation, dissolution or other similar
corporate transaction or event affects the WGL Holdings, Inc. common stock such
that an adjustment is appropriate in order to prevent dilution or enlargement of
the rights of the Participants, the Administrator shall, in such manner as it
may deem equitable, adjust the Participant’s Stock Deferral Account Balance and
the notional dividend crediting method described in Paragraph 9(B) above.






DB1/62051643.2